IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-40075
                          Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

HORACIO TREVINO-ALANIZ,

                                              Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. B-98-CR-522-1
                        --------------------

                            August 26, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Horacio Trevino-Alaniz (“Trevino”) challenges his guilty-

plea conviction for illegal reentry of a deported alien, in

violation of 8 U.S.C. § 1326.    Trevino contends that the district

court erred by failing to comply with Fed. R. Crim. P. 11(c)(1)

during rearraignment and that his conviction must therefore be

reversed.

     In reviewing whether the district court complied with the

dictates of Rule 11, this court “conduct[s] a straightforward,


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-40075
                                 -2-

two-question `harmless error’ analysis:    (1) Did the sentencing

court in fact vary from the procedures required by Rule 11, and

(2) if so, did such variance affect substantial rights of the

defendant?”    United States v. Johnson, 1 F.3d 296, 298 (5th Cir.

1993) (en banc); see Fed. R. Crim. P. 11(h).    Although Trevino

acknowledges that Rule 11 violations are subject to harmless-

error review, he makes no argument that his substantial rights

were affected by the district court’s alleged violation of Rule

11(c)(1).    Accordingly, there is no reversible error, see

Johnson, 1 F.3d at 298, and Trevino’s appeal is frivolous.

     Furthermore, while Trevino’s argument that the district

court failed to explain the charge to him is not frivolous, it is

meritless.    As the charge in this case was simple, a reading of

the indictment, followed by an opportunity given to the defendant

to ask questions about it, was sufficient.     United States v.

Dayton, 604 F.2d 931, 937 (5th Cir. 1979) (en banc).

     Because Trevino’s appeal is without merit and is frivolous,

it is DISMISSED.   5th Cir. R. 42.2.   The Government’s motion to

consolidate this case is DENIED.

     APPEAL DISMISSED; MOTION DENIED.